Citation Nr: 0724882	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-08 193	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for status post 
cerebrovascular accident.

2.  Entitlement to an effective date earlier than October 7, 
2004, for the award of special monthly compensation based on 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1941 to April 1942 and from November 1944 to June 
1946.

2.	On August 3, 2007, the Board was notified by the 
veteran's widow that the veteran has expired.  An attached 
Certificate of Death indicates that the veteran died on June 
[redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.

The veteran's widow is advised that she may file a claim in 
her own right for accrued benefits or other survivor 
benefits.  She is advised to contact the local VA Regional 
Office or an accredited representative for more information 
on how to file such a claim or claims.
ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


